Cite as 2014 Ark. App. 553

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-13-969


                                                   Opinion Delivered   October 22, 2014
ALVESTER BINGHAM
                                APPELLANT          APPEAL FROM THE DESHA
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. CV-12-54-3]

C & L ELECTRIC COOPERATIVE                         HONORABLE ROBERT BYNUM
                     APPELLEE                      GIBSON, JR., JUDGE



                                                   SUPPLEMENTAL ADDENDUM
                                                   ORDERED

                               BILL H. WALMSLEY, Judge

       Appellant Alvester Bingham appeals from the trial court’s order granting appellee C&L

Electric Cooperative’s motion for summary judgment. Due to deficiencies in appellant’s

addendum, we cannot reach the merits of the appeal. Neither appellant’s complaint nor

appellee’s answer or amended and substituted answer were included in appellant’s addendum.

       Arkansas Supreme Court Rule 4-2(a)(8) requires the addendum to contain documents

in the record on appeal that are essential for the appellate court to confirm its jurisdiction, to

understand the case, and to decide the issues on appeal. The addendum must include the

pleadings on which the circuit court decided each issue, including the complaint and answer.

Ark. Sup. Ct. R. 4-2(a)(8)(A)(i). Therefore, pursuant to Rule 4-2(b)(4), we order appellant

to file a supplemental addendum within seven calendar days to provide the necessary

pleadings.
                                 Cite as 2014 Ark. App. 553

       Supplemental addendum ordered.

       HARRISON and GRUBER, JJ., agree.

       Jack R. Kearney, for appellant.

       Friday, Eldredge and Clark, LLP, by: James C. Baker and Kimberly D. Young, for

appellee.




                                             2